MEMORANDUM **
Leonel Luna-Perez appeals from the district court’s order revoking supervised release and imposing an 18-month sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Luna-Perez contends the district court had no jurisdiction to revoke his supervised release because the revocation proceedings occurred after his term of supervised release had ended, and the arrest warrant issued before the term had ended was not supported by oath and affirmation in violation of United States v. Vargas-Amaya, 389 F.3d 901, 907 (9th Cir.2004). Jurisdiction is a question of law we review de novo. See id. at 903. Regardless of whether the warrant was valid, we conclude that Luna-Perez’s term of supervised release had not expired when the district court held its revocation proceedings, because the term of supervised release was tolled while Luna-Perez was a fugitive. See United States v. Murguia-Oliveros, 421 F.3d 951, 953 (9th Cir.2005); United States v. Crane, 979 F.2d 687, 691 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.